Judgment unanimously modified on the law and as modified affirmed, and matter remitted to Erie County Court for further proceedings, in accordance with the following memorandum: County Court was in error in remarking at sentencing that Penal Law § 70.25 (2-a) mandated that defendant’s sentences run consecutively with the sentence imposed in Federal court. Defendant committed the present crime on June 25, 1985 and he was sentenced on *1204his conviction in Federal court on April 2, 1986. Because the present crime was committed before the Federal court sentence was imposed, Penal Law § 70.25 (2-a) does not apply and, although the court had discretion to impose consecutive sentences, it was not required to do so.
Accordingly, we modify the judgment appealed from by vacating the sentences and remitting the matter to Erie County Court, for the imposition of new sentences. (Appeal from judgment of Erie County Court, Dillon, J.—burglary, second degree.) Present—Callahan, J. P., Doerr, Boomer, Green, and Balio, JJ. (Order entered Apr. 23, 1990.)